*452Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 11, 2011, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 22 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its evaluation of prior identification testimony received pursuant to CPL 60.25. In addition to identification testimony, there was circumstantial evidence that strongly linked defendant to the crime, and defendant’s attacks on this evidence are unavailing.
Defendant was not deprived of his right to effective, conflict-free representation by his attorney’s brief statement in response to defendant’s posttrial motion for reassignment of counsel prior to sentencing. “Counsel’s remarks outlining his efforts on his client’s behalf cannot be compared to a situation where an attorney becomes a witness against his client” (People v Nelson, 27 AD3d 287, 287 [1st Dept 2006], affd 7 NY3d 883 [2006]; see also People v Mitchell, 21 NY3d 964, 967 [2013]; United States v Moree, 220 F3d 65, 70-72 [2d Cir 2000]).
Concur — Saxe, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.